Citation Nr: 1218377	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  05-27 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus Type II. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968 and September 1973 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied a claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus Type II.  The Veteran perfected an appeal of the April 2009 rating determination to the Board.  In a May 2011 decision, the Board, in pertinent part, denied service connection for hypertension (and a sinus disorder).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court granted a Joint Motion for Partial Remand (JMR) by VA's Secretary and the Veteran, through his representative, and remanded the hypertension issue to the Board for action consistent with the motion.  (The parties to the JMR recognized that the Veteran "expressly abandoned" the issue of entitlement to service connection for a sinus disorder and so this issue was dismissed by the Court.)  

In the May 2011 decision, the Board also remanded claims of entitlement to higher ratings for service-connected right hip arthritis, diabetic sensory neuropathy of the right lower extremity, diabetic sensory neuropathy of the left lower extremity, diabetic sensory neuropathy of the right (major) upper extremity, and diabetic sensory neuropathy of the left (minor) upper extremity.  The parties to the JMR agreed that as the Board remanded these claims, the Court had no jurisdiction over them so these issues were not part of the Court Order.  Breeden v. Principi, 17 Vet. App. 475, 478 (2004).  Accordingly, the development directed in the May 2011 Board decision shall occur upon the return of the case file to the RO.  

As the Board also recognized in the May 2011 decision, the issues of entitlement to service connection for a total knee replacement surgery of the left knee, increased evaluation for scars, and service connection for depression, secondary to the Veteran's service-connected disabilities, have been raised by the record [in a January 2010 statement], but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the JMR, the parties recognized that secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011); Roper v. Nicholson, 20 Vet. App. 173, 179 (2006).  The parties noted that entitlement to "secondary service connection" may be established by demonstrating that the clamed disability is either (1) "proximately due to or the result of [an already] service-connected disease or injury," 38 C.F.R. § 3.310(a), or (2) aggravated by an already service-connected disease or injury, "whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition," Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The parties agreed that the Board neither addressed the aggravation theory of entitlement aspect of a secondary service connection claim nor discussed the adequacy of a March 2009 VA hypertension examination in regard to its lack of an opinion on whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  Given the parties' findings, the Board will obtain a VA opinion that addresses an aggravation theory of entitlement.  Also, as the Veteran's claim was filed in March 2008, the amended 38 C.F.R. § 3.310 is applicable.  (Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement Allen v. Brown, 7 Vet. App. 439 (1995).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although the overall intention of the amendment to 38 C.F.R. § 3.310 was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted). 

The Board further observes that in an April 2012 response to the Board's January 2012 90-day letter, the Veteran's representative indicated that the Veteran requests that the Board obtain and consider "all of his recent VA treatment records, which are not yet included in his claims file" prior to the final adjudication.  The record reflects that the most recent VA treatment records are dated in March 2011.  Accordingly, treatment records dated since that period should be obtained and associated with the claims file.  Also, in light of such additional evidence added to the record, the requested VA opinion should again address a direct basis theory of entitlement. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from appropriate VA facilities dating since March 2011 pertaining to any treatment the Veteran received for his hypertension.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of such inability to obtain records must comply with 38 C.F.R. § 3.159(e).   

2.  Schedule the Veteran for an appropriate VA examination to determine whether his hypertension is proximately due to or the result of service-connected diabetes mellitus Type II.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail. 

Based on a review of the claims file and in light of any additional VA treatment records added to the file since the March 2009 VA hypertension examination report, the examiner should provide another opinion on whether it is at least as likely as not (50 percent probability or greater) that hypertension was caused by diabetes mellitus.  

If, and only if, hypertension was not caused by diabetes mellitus, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hypertension was aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected diabetes mellitus.  If such aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (b) the increased manifestations of the hypertension that are proximately due to the service-connected diabetes mellitus.  If the examiner is unable to provide an opinion without a resort to speculation, then explain why this is so.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




